Citation Nr: 0119640	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  01-04 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from July to August 1985 
and from April 1986 to March 1990.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.


REMAND

By a rating action in October 1994, the RO denied entitlement 
to service connection for liver disease, including hepatitis 
C.  The veteran was notified of that decision, as well as his 
appellate rights; however he did not submit a Notice of 
Disagreement with which to initiate the appellate process.  
Accordingly, that decision became final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (1994).  

The veteran now seeks to reopen his claim of entitlement to 
service connection for hepatitis C under 38 U.S.C.A. § 5108.  
Section 5108 provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the VA shall reopen the claim and review the 
former disposition of the claim.

Without specifically stating so, the RO has apparently 
concluded that the veteran has submitted new and material 
evidence with which to reopen his claim.  It has, therefore, 
rendered a decision on the merits of the claim of entitlement 
to service connection for hepatitis C (See Statement of the 
Case, issued in March 2001).  The Board, however, must render 
its own decision as to whether the additional evidence is new 
and material and is not bound by the RO's decision in that 
regard.  Barnett v. Brown, 83 F.3d 1380, 1383 (1996).  The 
Board does not yet reach such a determination, as additional 
development of the record is required.  Accordingly, the 
issue before the Board is whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for hepatitis C.
During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  That law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  That 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The RO has, in fact, considered the VCAA in the development 
of this claim (See VA letter to veteran, dated in December 
2000); however, the veteran has since identified outstanding 
evidence, which he maintains will support his claim.

The medical records from the veteran's first period of active 
duty have not been associated with the claims folder.  His DD 
214 from that period shows that he was assigned to the United 
States Army National Guard, Company C, 1st Battalion, 123rd 
Armor, 149th Armored Brigade, Madisonville, Kentucky 42431-
0562.  On VA Form 70-3101-4, received in October 1994, the 
National Personnel Records Center in St. Louis, Missouri, 
noted that the available service medical records had been 
forwarded.  It also noted that a separate request for Army 
service would have to be submitted.  It does not appear that 
such a request was ever made.  

On VA Form 9, received in March 2001, the veteran reported 
that he had been treated for hepatitis C in 1993 at the VA 
Medical Center (MC) in Marion, Illinois, (not to be confused 
with the VAMC in Marion, Indiana) and at the VA Clinic in 
Evansville, Indiana.  He also reported that he had been 
granted Social Security benefits for hepatitis C.  Those 
records have not yet been requested.
A VA outpatient record, dated in August 2000, shows that the 
veteran was treated for a history of hepatitis C with a 
sustained response to medication.  In the subjective portion 
of the record, the treating physician noted that the veteran 
probably contracted hepatitis C during military service.  He 
also noted that the veteran had a tattoo then; that the 
veteran shared a razor with other servicemen; and that the 
veteran was inoculated with multi-use injection airguns.  
Finally, he noted that the veteran had no history of blood 
transfusions and had never used illegal drugs.  Consequently, 
the treating physician opined that the veteran should be 
service-connected for hepatitis C. 

A VA examination has not been performed to determine whether 
the veteran now has hepatitis C and, if so, whether it is as 
likely as not related to service.

In light of the foregoing, further development of the record 
is warranted.  Accordingly, the case is REMANDED for the 
following actions:

1.  Through official channels, the RO 
should request the veteran's medical 
records from his first period of active 
duty, i.e., July to September 1985.  
Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.

2.  The RO should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issue of 
entitlement to service connection for 
hepatitis C.  After obtaining any 
necessary authorization, the RO should 
request copies of all indicated records 
not currently on file directly from the 
providers.  The RO should also request 
that the veteran provide any additional 
relevant medical records he may possess.  
This should include, but is not limited 
to records reflecting treatment since 
1993 at the VAMC in Marion, Illinois, and 
the VA clinic in Evansville, Indiana.  In 
so doing, the RO should ascertain whether 
the veteran is referring to treatment at 
the VAMC in Marion, Illinois, or the VAMC 
in Marion, Indiana, or both.  Failures to 
respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder.

3.  The RO should request that the Social 
Security Administration provide the 
records relevant to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.  Failures to 
respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder.

4.  When the foregoing actions have been 
completed, the RO should schedule the 
veteran for a hepatology examination to 
determine the nature and extent of any 
liver disease found to be present.  All 
indicated tests and studies should be 
performed, and any indicated 
consultations should be scheduled.  The 
claims folder must be made available to 
the examiner for review.  If hepatitis C 
is found, the examiner must render an 
opinion (and supporting rationale) as to 
whether it is at least as likely as not 
that such disease is the result of any 
incident in service.  In so doing, he 
must specifically address the August 2000 
opinion of the veteran's treating VA 
physician.  

5.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issue of whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for hepatitis C.  In so doing, 
the RO must also ensure that all 
notification and development actions 
required by the VCAA are completed.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  It must be emphasized, 
however, that the veteran has the right to submit any 
additional evidence and/or argument on the matter the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-373 (1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




